1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             No.   2:20-cr-00134 JAM
12                  Plaintiff,
13          v.                             ORDER DENYING GOVERNMENT’S
                                           MOTION FOR RECONSIDERATION
14   TANG JUAN aka JUAN TANG,
15                  Defendant.
16

17          On June 11, 2021, the Government filed a Motion for

18   Reconsideration of the Court’s Order granting Defendant’s motion

19   to suppress and dismissing Count 2 of the Superseding Indictment

20   at ECF No. 157.    See Mot. for Reconsideration (“Mot.”), ECF No.

21   162.   The Government seeks reversal of the prior Order on the

22   grounds that Defendant’s statements were false and the basis for

23   a criminal charge and thus not protected by the Fifth Amendment

24   or Miranda v. Arizona, 384 U.S. 436 (1966)(“Miranda”).          See

25   generally Mot.    Defendant filed an opposition.     See Opp’n, ECF

26   No. 166.    The Government replied.    See Reply, ECF No. 169.

27          For the reasons discussed below, the Court DENIES the

28   Government’s Motion.
                                       1
1                                 I.    BACKGROUND

2           The parties are familiar with the factual background of this

3    case—it is set forth extensively in the parties’ briefings and

4    the Court’s prior Order.      See Order Granting Mot. to Suppress at

5    2-5.    The Court therefore does not restate it here.

6           On April 9, 2021, Tang filed a motion to suppress statements

7    she made to the FBI on June 20, 2020.           See ECF No. 130.   On June

8    1, 2021, following oral argument, the Court granted Defendant’s

9    motion to suppress and dismissed Count Two of the Superseding

10   Indictment.    See ECF No. 157.       The Government conducted a “post-

11   ruling assessment” and “discovered additional case authority from

12   the Ninth Circuit and elsewhere holding that where a false

13   statement constitutes the criminal act charged, those statements

14   are not subject to the Miranda exclusionary rule.”           Mot. at 7.

15

16                                II.     OPINION

17          A.   Legal Standard

18          “Although the Federal Rules of Criminal Procedure do not

19   expressly authorize motions for reconsideration, the Ninth

20   Circuit has ‘approved of the judicial economy’ of motions for
21   reconsideration in the appropriate circumstances.”           U.S. v.

22   Davis, No. 2:98-cr-00114-KJM, 2021 WL 1122574 at *1 (E.D. Cal.

23   March 24, 2021) (citing to U.S. v. Rabb, 752 F.2d 1320, 1322

24   (9th. Cir. 1984)).    “No precise rule governs the district court’s

25   inherent power to grant or deny a motion to reconsider a prior

26   ruling in a criminal proceeding.”          Id. (internal citations and
27   quotation marks omitted).         Instead, it is a “matter of

28   discretion.”    Id.
                                            2
1         The local rules, however, do impose requirements on motions

2    for reconsideration in criminal cases.        See E.D. Cal. L.R.

3    430.1(i).   Among other things, a motion for reconsideration must

4    identify what “new or different facts or circumstances” support

5    the motion “or what other grounds exist for the motion.”

6    Id. 430.1(i)(3).       “As is true of motions for reconsideration in

7    civil cases, motions for reconsideration in criminal cases are

8    almost always denied when they rest on arguments or evidence the

9    moving party previously raised or could have raised and denial

10   would not cause manifest injustice.”       Davis, 2021 WL 1122574 at

11   *2 (citing to Cachil Dehe Band of Wintun Indians of Colusa Indian

12   Cmty. v. California, 649 F.Supp.2d 1063, 1069 (E.D. Cal. 2009)).

13        B.     Analysis

14        The parties first dispute whether the Government’s Motion is

15   procedurally proper.      Opp’n at 6-7; Reply at 2-3.   The Government

16   insists that it is proper under Local Rule 430.1(i)(3),

17   identifying the grounds for the Motion as “the presentment of

18   Ninth Circuit and other precedent affirmatively rebutting the

19   argument that false statements that are the basis of a criminal

20   charge can be suppressed based on a Miranda violation.”       Reply at
21   2.   According to the Government, the Court therefore has the

22   “inherent authority and discretion” to consider its Motion.        Id.

23   at 3.

24        Even so, the Government has not demonstrated the exercise of

25   such discretion is warranted here.       First, the Government “fails

26   to raise any new authority or arguments that were not available
27   to the Government at the time the underlying motion was briefed

28   and argued.”    Opp’n at 13.    It bears repeating that “motions for
                                          3
1    reconsideration in criminal cases are almost always denied when

2    they rest on arguments or evidence the moving party previously

3    raised or could have raised.”        Davis, 2021 WL 1122574 at *2

4    (emphasis added).     Here, none of the cases cited by the

5    Government were decided after this Court issued its suppression

6    order.    See generally Mot.      The Government therefore clearly had

7    the opportunity both in its opposition brief and in oral argument

8    to raise the legal theory it now advances and the caselaw upon

9    which that theory rests.     It failed to do so.     That the

10   Government discovered this caselaw for the first time in its

11   “post-ruling assessment” is of no import.       Mot. at 7.

12           In short, the time to raise this legal theory and supporting

13   caselaw was in briefing or oral argument for the motion to

14   suppress.    That time passed.     This Court will not permit the

15   Government a second bite at the apple.

16           Next, turning to the substance of the Motion, the Government

17   contends false statements which themselves constitute the

18   criminal act charged are not subject to the Miranda exclusionary

19   rule.    Mot. at 8-11.   In support, the Government relies

20   principally on U.S. v. Mitchell, 812 F.2d 1250 (9th Cir. 1987)
21   (overruled on other grounds).        In Mitchell, Secret Service agents

22   detained the defendant at the Honolulu International Airport.

23   Id. at 1252.     While detained, the defendant made threats against

24   President Reagan.     Id.   The defendant was charged with violation

25   of 18 U.S.C. § 871 for knowingly and willfully threatening the

26   life of the President.      Id.   The district court denied the motion
27   to suppress these statements.        Id. at 1253.   On appeal, defendant

28   argued that his threats against the President were the product of
                                           4
1    an illegal arrest and should be suppressed pursuant to the Fourth

2    Amendment exclusionary rule.     Id.     The Ninth Circuit rejected

3    this argument, reasoning that even if Mitchell’s arrest were

4    illegal “a person who is detained illegally is not immunized from

5    prosecution for crimes committed during his detention.”         Id.

6            As Defendant points out, however, Mitchell is

7    distinguishable because it is not a Fifth Amendment or Miranda

8    case; rather, it concerned an unlawful detention in violation of

9    the Fourth Amendment and the admissibility of allegedly criminal

10   threats made against the President during that detention.           Opp’n

11   at 9.    The Government nevertheless asks the Court to extend the

12   logic of Mitchell to the facts here, directing the Court to a

13   handful of out-of-circuit and/or non-binding decisions in support

14   of its position.     Mot. at 8-9 (citing to U.S. v. Copeland, 291

15   Fed. Appx. 94, 96 (9th Cir. 2008) (unpublished disposition); U.S.

16   v. Gardner, 993 F.Supp.2d 1294, 1307 (D. Or. 2014); and U.S. v.

17   Melancon, 662 F.3d 708, 712 (5th Cir. 2011)).

18           None of these cases support such an extension.     First,

19   Copeland is an unpublished, non-precedential disposition that

20   relied on Mitchell, which to repeat is a Fourth Amendment
21   unlawful detention case not a Miranda custodial interrogation

22   case.    See 291 Fed. Appx. at 96.       Second, Gardner, an out-of-

23   district opinion, is distinguishable as that case involved a

24   violation of the Victim and Witness Protection Act, 18 U.S.C. §

25   1512, not a violation of 18 U.S.C. § 1001; and defendant there

26   had been advised of and voluntarily waived her Miranda rights
27   whereas here Defendant was not provided with Miranda warnings.

28   See 993 F.Supp.2d at 1297-1298.        Finally, Melancon, an out-of-
                                          5
1    circuit opinion, is likewise factually distinguishable because it

2    concerned a defendant found not to be in custody, whereas here

3    Defendant was found to be in custody.    See 662 F.3d at 711-12

4    (affirming the district court’s denial of defendant’s suppression

5    motion given that defendant was not in custody).

6        The Government did not specifically respond to Defendant’s

7    arguments regarding the distinctions between the present case and

8    Mitchell, Copeland, Gardner, and Melancon.    See Reply.   Instead,

9    the Government repeats what it contends is the “underlying

10   principle” of those cases, the principle that “where a false

11   statement constitutes the criminal act charged, those statements

12   are not subject to the Miranda exclusionary rule.”     Reply at 4.

13   This general principle – without any binding caselaw applying it

14   to similar factual circumstances - is insufficient to persuade

15   the Court to reconsider its prior ruling.

16       Lastly, Defendant contends the Government’s theory is

17   contradicted by Miranda itself, U.S. v. Chen, 439 F.3d 1037 (9th

18   Cir. 2006), and U.S. v. Williams, 435 F.3d 1148 (9th Cir. 2006).

19   Opp’n at 7-9, 11-12.   Beginning with Miranda, Defendant argues

20   the plain language of the decision “simply leaves no room for the
21   exception the Government now seeks, enabling it to wrest control

22   back from the Constitution by the simple expedient of saying the

23   defendant lied to the agents during an unconstitutional

24   interrogation.”   Opp’n at 8-9.   The Court agrees.   In Miranda,

25   the Supreme Court clearly mandated that: “The prosecution may not

26   use statements, whether exculpatory or inculpatory, stemming from
27   custodial interrogation of the defendant unless it demonstrates

28   the use of procedural safeguards effective to secure the
                                       6
1    privilege against self-incrimination.”     384 U.S. at 444.     The

2    Court noted that this is a prerequisite “to the admissibility of

3    any statement made by a defendant . . . [as] the privilege

4    against self-incrimination protects the individual from being

5    compelled to incriminate himself in any manner; it does not

6    distinguish degrees of incrimination.”     Id. at 476 (emphasis

7    added).

8         As to Chen, the defendant there was charged with perjury in

9    violation of 18 U.S.C. § 1621 and making false statements in an

10   immigration application, a violation of 18 U.S.C. § 1001.        See

11   439 F.3d at 1039.   The district court suppressed statements

12   defendant made during an INS interview finding a custodial

13   interrogation had occurred and the defendant was not given

14   Miranda advisements.   Id. at 1039-1040.    The Ninth Circuit

15   affirmed.   Id. at 1037.    However, as the Government emphasizes,

16   the Ninth Circuit did not address the specific issue of whether

17   false statements serving as the basis for a separate criminal

18   charge may be suppressed.    Reply at 4.   From the absence of

19   discussion of this issue, Defendant asks the Court to infer “the

20   alleged falsity of Chen’s statements was irrelevant to the
21   analysis and did not bar their suppression.”     Opp’n at 11.    The

22   Court refuses to so infer.

23        Similarly, in Williams, the Ninth Circuit did not take up

24   the specific issue of whether the exclusionary rule applies to

25   false statements that themselves constitute a crime.     See 435

26   F.3d 1148; see also Reply at 4.    In that case, defendant was
27   charged among other things with making false statements to

28   Diplomatic Security Service (“DSS”) agents in violation of 18
                                        7
1    U.S.C. § 1001.   435 F.3d at 1151.     The DSS agents initially

2    interviewed the defendant without providing Miranda warnings, he

3    orally confessed, was then Mirandized, and then confessed again

4    in writing.   Id.   The district court suppressed the defendant’s

5    oral confession but denied suppression for the written

6    confession.   Id.   The Ninth Circuit focused on whether the

7    federal agents’ tactics constituted a deliberate two-step

8    interrogation to circumvent Miranda, not the alleged falsity of

9    the defendant’s oral statements.       Id. at 1151-1163.   The Court

10   therefore agrees with the Government that Williams is

11   distinguishable as a “two-step case” that has little bearing here

12   because the Ninth Circuit did not address the falsity of the

13   defendant’s statements in its analysis.      See Reply at 4.

14       Still, Miranda itself runs counter to the Government’s

15   theory, the Government did not bring forward any clearly

16   controlling caselaw warranting reversal of the prior Order, and

17   the Government’s presentment of this new theory is untimely.

18

19                             III.   ORDER

20       For these reasons, the Court DENIES the Government’s Motion
21   for Reconsideration.

22       IT IS SO ORDERED.

23   Dated: July 9, 2021

24

25

26
27

28
                                        8
